—In a proceeding pursuant to CPLR article 78, inter aha, to compel the respon*668dent to set forth meaningful reasons why the petitioner was denied parole, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated June 14, 1977, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements (see Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21; Burke v Commissioner of Parole of State of N. Y., 52 AD2d 589). Mollen, P. J., Hopkins, Titone, Shapiro and O’Connor, JJ., concur.